Per Curiam,
The very numerous assignments of error are all founded on the alleged advantage taken by defendant Mariner of his partner Sutcliffe, plaintiff’s ancestor, by an unconscionable agreement when Sutcliffe was ill and ignorant of the facts, and Mariner was occupying a confidential relation towards him. But as the court below found upon ample evidence “that Sutcliffe knew what he was doing, that he had capacity to decide for himself, that he was not, in fact, overreached at all, but made just the kind of bargain he desired, and his partner agreed to,” there is no basis for the application of the principles invoked by appellants.
Decree affirmed.